Citation Nr: 0018128	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  95-41 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an increased evaluation for degenerative joint 
disease of the lumbar spine, currently evaluated as 20 
percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to June 
1960. 

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in April 1997, it was remanded to the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, for additional development.  The case is 
now before the Board for final appellate consideration.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's degenerative joint disease of the lumbar 
spine is manifest by pain, including on use, productive of 
severe limitation of motion of the lumbar spine.


CONCLUSION OF LAW

The schedular criteria for a 40 percent evaluation for 
degenerative joint disease of the lumbar spine have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010 and 
5292 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran essentially contends that the RO was incorrect in 
not granting the benefit sought on appeal.  The veteran 
maintains, in substance, that the current evaluation assigned 
for his degenerative joint disease of the lumbar spine does 
not adequately reflect the severity of that disability.  He 
contends that this disability results in pain on use.  
Therefore, a favorable determination has been requested.

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well-grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). The Board is satisfied that all 
relevant evidence has been obtained with respect to this 
claim and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.  The veteran has been provided VA examinations 
and VA outpatient treatment records have been obtained.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1999).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7 (1999).

Under the Rating Schedule, arthritis due to trauma, 
substantiated by X-ray findings, is rated as degenerative 
arthritis.  Diagnostic Code 5010.  Degenerative arthritis 
established by X-ray findings is rated on the basis of 
limitation of motion for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1999).  Moderate limitation of motion of the 
lumbar spine warrants a 20 percent evaluation, while severe 
limitation of motion of the lumbar spine warrants a 40 
percent evaluation.  Diagnostic Code 5292.  

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1999).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for residuals of an injury to the 
back, sacrum and coccyx, by a November 1960 rating decision.  
The evaluation was noncompensable, effective June 1960.  The 
report of an August 1960 VA examination noted that no 
orthopedic disease was found.  

This appeal stems from adjudication of a reopened increased 
rating claim received on July 31, 1995.  Rating decisions on 
appeal ultimately increased the current evaluation for the 
disability at issue to 20 percent, effective from July 31, 
1995.

Evidence dated during the appeal period beginning in July 
1994 includes VA outpatient medical reports showing treatment 
for the veteran's low back and various complaints of low back 
pain.  This treatment included physical therapy in 1995 and 
issuance of a TENS unit in early 1998.

On VA examination in September 1995, the veteran complained 
of low back pain and muscle spasm, worse on use.  He was 
tender on deep palpation along the right sacroiliac area.  
Forward bending was accomplished to 60 degrees with onset of 
pain, extension to 10 degrees with discomfort, lateral 
flexion to 20 degrees on the right with discomfort, and 30 
degrees to the left.  Rotational movement was to 25 degrees 
for each side, with discomfort.  He had good motor 
functioning of both lower extremities.  X-ray examination 
showed degenerative joint disease of the lumbosacral spine 
with scoliosis.  The veteran reported he sometimes had a 
tingling sensation to the knee.  The diagnosis included 
degenerative joint disease of the lumbar spine with 
radiculopathy to the right knee.

According to the report of a November 1997 VA examination, 
the veteran's entire claims folder and service medical 
records were reviewed.  Subjectively the veteran complained 
of flare-ups every 9 or 10 weeks, lasting from 1 - 6 weeks 
but averaging 3 - 4.  These night be precipitated by 
twisting, rising or lifting.  The veteran said that the pain 
might extend to the right knee but was most likely to be felt 
in the right lower portion of his back especially on rising.  
He said that there had additionally been intermittent pain of 
lesser severity and believed that the most severe and 
persistent pain was located at the upper right portion of the 
sacrum.  The veteran also noted that bending or rising after 
sitting for 10 or 15 minutes regularly caused a brief period 
of pain at times when he was feeling ill.  The veteran 
reported becoming stiff after sitting, that his symptoms 
became worse in cold and damp weather, that acts of straining 
gave rise to discomfort, that his pain was relived by lying 
on the floor, and that he sometimes used a corset with some 
benefit.  

On physical examination, the veteran stood with his spine 
erect.  There was no visible paravertebral muscle spasm.  
There was no apparent scoliosis.  Palpation of the spinous 
processes, adnexal structures, sacroiliac dimples, sciatic 
notches, and femoral necks, disclosed no areas of spasm, 
tenderness or nodularity, except for a complaint of pain 
along the right side of the spine between L4 and S1, where a 
minimal degree of contact with the skin, sufficient to deform 
it, but not touching underlying structures, resulted in a 
protest of pain without withdrawal, muscle spasm, color 
change, piloerection or sweating.  

The veteran bent forward 10 degrees at the waist with a 
complaint of pain.  Extension of the lumbar spine varied from 
zero to 3 degrees and was limited by pain; rotation of the 
lumbar spine was limited to 15 to 20 degrees bilaterally, 
again limited by pain; and tilting to either side was limited 
to 10 to 15 degrees by complaint of pain.  There was no 
evidence of any functional disturbance involving the spinal 
cord, spinal roots, plexuses or peripheral nerves.  The 
examiner noted that a set of radiographic examination results 
ordered at the time of the examination were not available, 
but reviewed earlier radiographic examination results.  An 
MRI was provided in connection with the examination that 
disclosed reduction in disc height at L2-3, L3-4, and L4-5 
with reduced signal from the discs and class I protrusion.  

The final diagnosis was that the veteran clearly suffered 
from a congenital malformation of the asymmetric type at the 
lumbosacral articulation that was associated with the late 
onset degenerative joint disease involving the lumbar spine.  
It was noted that the veteran manifested a facility for 
symptom implication, especially on examination of the 
sacroiliac region, where simple deformation of the skin 
surface without bringing pressure to bear on any underlying 
structures gave rise to a complaint of pain.  

Regarding the severity of the veteran's low back disability, 
the examiner referred to a scientific study which showed one-
third of people of the veteran's age, who were free of spinal 
complaint, demonstrated on MRI spine changes similar to those 
of the veteran or worse.  The examiner stated that it was 
much more likely that the veteran had ligamentous instability 
in multiple portions of the spine but particularly at the 
lumbosacral region associated with the asymmetric 
articulation anomaly which appeared to be the more important 
component of the veteran's symptoms.  The examiner noted that 
the veteran was not disabled for no work at all, as was shown 
by the calluses with grease imbedded in them on his hands.  
He noted that the veteran was probably, however, disabled 
from working in a situation where a fixed number of hours 
must be labored under conditions over which he had no 
control, so that periods of rest or relaxation or shifting to 
another task were impossible.  Were such circumstances to be 
met, however, it was highly likely that he would be able to 
perform work which did not require continued bending and 
extending of the spine and continued twisting and turning, 
especially when the spine was loaded with weights in excess 
of 35 - 40 lbs.  The examiner noted that the claims folder 
contained information that on one occasion an employer did 
permit the veteran to follow his own pace and he was able to 
continue working.  The examiner also noted the understanding 
that it was the veteran's abnormality of an electrocardiogram 
and evidence of prior myocardial infarct that was responsible 
for the veteran's withdrawal from the work force.  The 
examiner pointed out that the fact that deforming the 
veteran's skin gave rise to complaints of pain suggested that 
superimposed upon whatever pain may be present was a strong 
element of amplification.  It was noted that there was some 
evidence of functional impairment secondary to pain 
associated with the veteran's back, as the record contained 
many such reports by him and on examining lumbar spine 
mobility his complaints of pain did appear to limit movement.  
The examiner stated that he believed that periodic increases 
in pain which were related either to posture or activity had 
no effect on function except for the short period of time (by 
the veteran's own estimate) in which he was uncomfortable.  
There was no evidence that the veteran suffered  weakness of 
movement, fatigability or incoordination except in relation 
to his age and cardiac status, which had no relationship to 
the spinal disorder under discussion in the examiner's 
opinion.  

According to the report of a February 1998 VA examination, 
the veteran described regular but not daily pain, having pain 
3 - 4 days out of 7 and 3 - 4 acute flare-ups per month.  
Each flare-up was noted to affect his daily living such that 
he said that he was about "50 percent weaker" during a 
flare-up.  Subjectively, the veteran complained of bilateral 
lower back pain with radiation to the legs bilaterally, as 
well as decreased motion early in the morning.  On physical 
examination, there was markedly decreased range of motion - 
obesity, and no point tenderness, paraspinous spasm, postural 
abnormalities, or fixed deformities.  The back musculature 
was well developed, with no spasm.  Range of motion was 
forward flexion to 20 degrees, backward extension to 10 
degrees, bilateral lateral flexion to 15 degrees, bilateral 
rotation to 10 degrees, and no objective pain on motion.  It 
was noted that radiographic examination showed degenerative 
arthritis with spondylosis.  The diagnosis was claims file 
reviewed, chronic low back pain - moderately severe, without 
objective evidence of pain during the examination or 
functional loss due to pain although range of motion was 
limited because as the veteran passed his normal range of 
motion threshold he began to experience pain.  The examiner 
opined that it was at least as likely as not that the 
veteran's flare-ups could affect his functional ability, and 
noted that there were no weakened movement, excess 
fatigability or incoordination noted on examination.  

According to the report of an April 1999 VA examination, the 
veteran complained of current pain in the lateral aspect of 
the right lower back with radiation to the right hip  area 
and also down the inner aspect of the right thigh to the 
right knee.  The veteran said that the pain was daily, on a 
good day 2 of 10 and on a bad day 9 of 10.  He related that 
the bad episodes occurred about 3 - 4 times a month and last 
approximately 2 - 3 days.  The veteran said that he was 
limited in that he could not bend as he used to be able to 
do.  Treatment included Tylenol and a TENS unit he put on 
himself.  

On physical examination, there was no obvious swelling, with 
the veteran being mildly tender in the right paraspinal area 
of the right lumbosacral spine.  Range of motion was 
hyperextension of 10 degrees with end point pain, flexion of 
45 degrees with end point pain, bilateral lateral bending to 
15 degrees with end point pain, and bilateral rotation of the 
upper trunk to 20 degrees with end point pain.  Straight leg 
raise of the right leg to approximately 50 - 55 degrees 
elicited pain in the right lower back.  Straight leg raise of 
the left leg was to approximately 75 - 80 degrees with end 
point pain noted in the right lower back.  Right hip range of 
motion showed a flexion with the knee extended of 50 - 55 
degrees, which was noted to be decreased due to the right 
lower back pain.  Right hip flexion with the right knee 
flexed was approximately 90 degrees with end point right 
lower back pain.  

Radiographic examination of the lumbosacral spine resulted in 
an impression of asymmetrical syndesmophytes and clinical 
correlation was recommended to rule out psoriatic arthritis.  
The final examination report noted that an opinion and 
diagnosis would be provided after radiographic examination 
results were obtained.  Although no final diagnosis was 
provided, the examiner set forth the opinion that although 
there was no diagnosable pathology for either the right hip 
or right knee, it was at least as likely as not that the pain 
the veteran experienced in these joints was a symptom of his 
degenerative joint disease in the lumbar spine.  

Based on a thorough review of the record, the Board finds 
that the medical evidence of lumbar back pain reflected it 
was productive of additional limitation of motion.  When 
considering the veteran's complaints of pain, the Board finds 
that the disability caused by the veteran's service-connected 
degenerative joint disease more nearly approximates severe 
limitation of lumbar spine motion under Diagnostic Code 5292.

The record shows that the veteran has consistently complained 
of low back pain, including on use, during VA examinations 
and VA outpatient appointments.  The veteran's complaints of 
pain were deemed credible enough during the VA outpatient 
appointments to warrant providing him a TENS unit and 
physical therapy.  The veteran's complaints of pain are 
supported by clinical findings of limited lumbar mobility 
found during three VA examinations.  Although the November 
1997 VA examination report provides that the veteran 
manifested a facility for symptom implication, and did not 
suffer weakness, fatigability or incoordination, it also 
states that the veteran's complaints of pain did appear to 
limit his lumbar mobility.  Similarly, the February 1999 VA 
examination provides that the veteran's range of motion was 
limited as shown by the fact he experienced pain when passing 
his normal range of motion threshold, and that it was as 
likely as not that his flare-ups could affect his functional 
ability.  The April 1999 VA examination report provides that 
the veteran suffered from limitation of lumbar motion, and 
that it was at least as likely as not that his right hip and 
knee pain were symptoms of his degenerative joint disease of 
the spine.  Considering this evidence, the Board finds that 
an increased 40 percent evaluation is warranted for the 
service-connected lumbar degenerative joint disease.  DeLuca, 
8 Vet App at 202; 38 C.F.R. §§ 4.40, 4.45.

As an evaluation in excess of 40 percent is not provided by 
Diagnostic Code 5292 for limitation of motion of the lumbar 
spine, or 5295 for lumbosacral strain, an evaluation in 
excess of 40 percent is not warranted for the veteran's 
degenerative joint disease of the lumbar spine.  Service 
connection has not been established for intervertebral disc 
syndrome, and the clinical evidence does not establish that 
the veteran has neurological impairment associated with the 
service-connected degenerative joint disease.  In this 
regard, the Board notes that although a VA examiner in 
September 1995 diagnosed degenerative joint disease of the 
lumbar spine with radiculopathy to the right knee, on VA 
examination in November 1997, physical examination revealed 
there was no evidence of any functional disturbance involving 
the spinal cord, spinal roots, plexuses or peripheral nerves.  
As such, an evaluation in excess of 40 percent under 5293 is 
also not for assignment.  


ORDER

A 40 percent evaluation for degenerative joint disease of the 
lumbar spine is granted, subject to the rules and regulations 
governing the payment of monetary benefits.



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

